Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Amendments and Arguments filed 8 January 2021.  As directed by applicant, Claim 1 is amended and no claims are added or cancelled.  Thus, claims 1-6 are pending.  This is a Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Regarding claim 1, Widitora discloses a system for heating a mold containing a moldable item (intended use, does not affect the structure of the heater), the system comprising: a first removable induction heating assembly (Widitora, Fig. 4, element 92) adapted to receive the mold; a second removable induction heating assembly (94) adapted to receive the mold; and a conveyance mechanism (12) supporting both the first removable induction heating assembly and the second removable induction heating assembly, the conveyance mechanism having: a first set of rollers (Fig. 4, circular rollers visible in conveyer under product), wherein at least one of the first set of rollers is removable from the conveyance mechanism (¶0073, depending on the length of the conveyer,  the end rollers would be included or not included in the heating element, which would mean they would either be included in the conveyance mechanism or “removed from the conveyance mechanism”), a belt  (belt-type conveyer 12, mentioned in ¶67) supported at least partially by the first set of rollers, the belt passing at least partially through the first removable induction heating assembly and the second removable induction heating assembly (Fig. 4, can be seen that conveyer moves through heating coils). such that the mold, when positioned on the belt, can be conveyed between and at least partially through the first removable induction heating assembly and the second removable induction heating assembly (Widitora, Fig. 4, product is moved through the different elements), wherein the first removable induction heating assembly and the second removable induction heating assembly can be flexibly (¶0074, “removing and replacing various rollers” would be moving the end rollers in and out of the of the “conveyance mechanism” by varying the length of the different heating zones and the space between them). 
Widitora does not disclose wherein the induction heating assemblies can be flexibly located by “selectively removing and replacing various rollers of the first set of rollers with the first or second removable induction heating assembly”.
However, Hwang teaches “selectively removing and replacing various rollers of the first set of rollers with the first or second removable induction heating assembly” (Hwang, Figs. 2 & 9, rollers 110, 210, 310 and 410 are connected to their removable heating sections, ¶0048, the sections have the rollers,; ¶0050).  Thus, it would have been obvious top one having ordinary skill in the art at the time of the filing to modify Widitora with the teachings of Hwang, to have the rollers of Hwang in the heating section of Widitora, in order to lengthen or shorten the length of the heating sections, i.e. how long the piece will stay at a certain temperature, and to be able to modularly move the heating sections for maximum flexibility with use of heating sections.


Regarding claim 6, Widitora and Hwang teach all the limitations of claim 1, as above, and further teach a system wherein at least one of the first removable induction heating assembly (94) or the second removable induction heating assembly (96) has an induction coil that at least partially surrounds the mold when the mold is received in the (Widitora, fig. 4, coils surround molds).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widitora (U.S. Patent Application Publication 2014/0263287) and Hwang (U.S. Patent Application Publication 2010/ 0086002) in view of Thelander (U.S. Patent 5373144).
Regarding claim 2, Widitora discloses all the limitations of claim 1, as above, but does not further explicitly teach a system wherein the first set of rollers are made of metallic materials.   However, Thelander teaches that such rollers in a conveyor for an induction heater can be made of metal. (Thelander column 5 lines 3-4).  The advantage of such rollers is to ensure smooth rolling of belts and long lasting usage for the conveyor, thus to someone having ordinary skill in the art at the time of the invention this would have been an obvious substitution, to add the teaching of Thelander to Widitora, to ensure smooth rolling of belts and long lasting usage of the conveyor.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widitora (U.S. Patent Application Publication 2014/0263287) and Hwang (U.S. Patent Application Publication 2010/ 0086002). in view of Salenbien (U.S. Patent Application Publication 2004/0047941) and Kemerer (U.S. Patent 5,509,599) and Lin (4744,838).
 Regarding claim 3, Widitora and Hwang teach all the limitations of claim 1, as above, but does not further teach a system wherein the conveyance mechanism further 
In Widitora, the sections of the rollers are not literally removable so that they can be removed from the belt and replaced, rather, the distance between the heating arrangements can be adjusted.  However, removing sections of conveyor or removable heaters is taught in Salenbien, (Salenbien, fig. 2, ¶0036 “sections of 58;  ¶0037, “modular heating elements”).  This would then allow a second set of rollers within the conveying sections (the rollers in Widitora, conveyor 12 in fig. 4,  that would be found in the sectional conveyor sections Salenbien 58) , wherein at least one roller of the second set of rollers is removable from the conveyance mechanism (sections are removable) , the second set of rollers being made of non-metallic material (Salenbien, ¶0036, belt 58 made of hard plastic to be controllable, i.e. navigate corners) and wherein at least one of the second set of rollers is positioned adjacent to the first removable induction heating assembly (Widitora 92, as the case may be).  Kemerer and Lin teach that these conveyor sections are movable and contain rollers themselves (Kemerer, fig. 2b as seen in fig. 2, extended conveyor system; and Lin, as seen in fig. 1, sections within element 18)  This would be in the heating assembly of  and at least one of the second set of rollers is positioned adjacent to the second removable induction heating (in the conveying section) are separated from the first and second removable induction assemblies by at least one of the second set of rollers. Essentially, the sectional sections of the conveyor and the removable and adjustable induction heating sections, allows for an adjustable heating assembly that would meet the limitations of the claim by designating the where the removable sections can be designated first, second rollers, etc. and the placement of the sections of the heating assemblies and the conveying sections would be according to the operators design choice, which Widitora allows for and which Salenbien,(sections 58, made of hard plastic, being built for to navigate corners or just be flexible and easily controllable, Salenbien, ¶0036).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have different sections of modulated conveyor next to different sections of modulated heater, with the conveyor roller section made out of non-metal, in order to add to the heater of Widitora and easily add and subtract section, according to the design choice of the operator, the  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widitora (U.S. Patent Application Publication 2014/0263287) Hwang (U.S. Patent Application Publication 2010/ 0086002) in view of Salenbien (U.S. Patent Application Publication 2004/0047941).
Regarding claim 4, Widitora and Hwang teach all the limitations of claim 1, as above, but does not further teach a system, wherein the belt is made of a non-metallic material.  Widitora does not describe from what material its belt is made from. Salenbien, however, teaches that a conveyor belt can be made of plastic (¶0036).  The .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widitora (U.S. Patent Application Publication 2014/0263287) and Hwang (U.S. Patent Application Publication 2010/ 0086002)  in view of Salenbien (U.S. Patent Application Publication 2004/0047941) and Lin (4744,838).
Regarding claim 5, Widitora and Hwang teach all the limitations of claim 1, as above, but does not specifically teach a system wherein the conveyance mechanism further including a set of support bars, the set of support bars being configured to support the first removable induction heating assembly and the second removable induction heating assembly.  Widitora, fig. 4, does not describe precisely how the elements are supported by the structure, but rather just describes their function (Widitora, ¶¶0072,0073). Salenbien further teaches the set of support bars (Salenbien, frame 68) being configured to support the first removable induction heating assembly and the second removable induction heating assembly being configured to support the first removable induction heating assembly and the second removable induction heating assembly.   Second of all, you have the support bars supporting heating sections of Lin (Lin, legs of furnace 22, fig. 1).  It is not described, in the claims, for instance, how these support bars are related to, the conveyor belt or other elements of the invention, for . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, it is conventional to have rollers associated with their own heating elements, so that they are included or removed with the heating element sections in order to easily and modularly add or remove  sections, allowing for different configurations and heating lengths.   
As an additional point, applicant argues that Witadora does not disclose or teach conveyers with rollers at all (Remarks, p. 6).  While perhaps technically true that they are not called out in the reference, the converyors certainly need substance to support them.  Additionally, with the addition of Hwang, who not only specifically  teaches rollers but has them modularly located in heating elements, these limitations are further obvious over the prior art.

Please contact examiner regarding any questions or concerns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761 

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715